RodmaN, J.
Tbe principal question presented in this case is that decided in French and McRae v. Commissioners of New Hanover, at this term. For the reasons stated in the opinion in that case, we think the Commissioners in this case have no power to levy a tax exceeding twenty-six and two-thirds cents on the hundred dollars of valuation, or a poll tax exceeding two dollars.
We also concur with the Judge below, that the Commissioners have exhausted their powers of taxation under the special act.
Let this opinion be certified.
Pee OueiaM-Judgment affirmed.